         Case 3:19-cv-00400-BAJ-SDJ       Document 19     03/17/21 Page 1 of 4




                       UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA



  LISA PRICE WELCH CIVIL ACTION

  VERSUS

  ANDREW M. SAUL, NO. 19-00400-BAJ-SDJ
  Commissioner of Social Security




                                 RULING AND ORDER

      Before the Court is Plaintiffs Unopposed Motion For Attorney's Fees

Pursuant To The Equal Access To Justice Act (Doc. 17). Plaintiff seeks

attorneys fees in the amount of $5,670. (Doc. 17-1, p. 3). Defendant submitted a


Response agreeing that a reasonable award of fees for services rendered in this case


would be $5,670, but requested that the amount be paid to Plaintiff rather than

Plaintiffs counsel. (Doc. 18).

      I. BACKGROUND

      Plaintiff appealed the Commissioner of the Social Security Administration's

denial of her application for disability benefits. (Doc. 1). On May 15, 2020, the Court

reversed the decision of the Commissioner and remanded the claim for further


proceedings. (Doc. 15). The Court dismissed this action, but reserved Plaintiffs right

to the subsequent timely filing of an application for attorney's fees under the Equal

Access to Justice Act pursuant to 28 U.S.G. § 2412(d)(l)(B). (Doc. 15). Plaintiff then



                                           1
        Case 3:19-cv-00400-BAJ-SDJ        Document 19     03/17/21 Page 2 of 4




filed the present Motion. (Doc. 17).

      II. LEGAL STANDARD

      The Equal Access to Justice Act ("EAJA") provides that a court shall award

attorney's fees and costs to a prevailing party in a civil action brought against the

United States unless the court finds that the position of the United States was

substantially justified or that special circumstances make an award unjust."


28 U.S.C. § 2412(d)(l)(A); Baker v. Bowen, 839 F.2d 1075, 1080 (5th Cir. 1988); see

also Collins v. Comm'r of Soc. See,, No. CV 17-49-RLB, 2018 WL 2758256, at *1


(M.D. La. June 8, 2018).


      HI. DISCUSSION

      The parties do not dispute that Plaintiff is the prevailing party who filed a

timely application for fees. Accordingly, an award of reasonable attorney's fees is


proper in this case. Plaintiff requests attorney s fees to compensate her attorney for


32.4 hours of work at a rate of $175 per hour—$5,670 total. (Doc. 17, p. 1-3). Plaintiff


asserts that the hourly rate of $175 is reasonable, calculated based on the $125 hourly

rate authorized by the EAJA and adjusted based on the Consumer Price Index

prepared by the Bureau of Labor and Statistics. {Id. at p. 2m3; Doc. 17-2, p. 3). The


Commissioner does not object to a "reasonable award of EAJA fees of $5,760 for the

services rendered. (Doc. 18, p. 1). Having reviewed the Statement of Attorney Time


Expended, the Court finds the requested rate to be reasonable in this case. See Collins

v. Comm'r of Soc. See., No. CV 17-49-RLB, 2018 WL 2758256, at *1
         Case 3:19-cv-00400-BAJ-SDJ       Document 19     03/17/21 Page 3 of 4




(M.D. La. June 8, 2018) (finding rate of $150 per hour reasonable) (internal citations

omitted).

      The Commissioner objects, however, to Plaintiffs request to make the fee


award directly payable to Plaintiffs attorney. (Doc. 18, p. 1; Doc. 17-3). The


Commissioner asserts that the Court should award payment of EAJA fees directly to

Plaintiff rather than Plaintiffs attorney to allow the U.S. Department of Treasury to

verify that Plaintiff has no federal debt. (Doc. 18, p. 2-3 (citing Astrue u. Ratliff,

560 U.S. 586 (2010)). Defendant asserts that as a matter of practice, an EAJA fee

made payable to Plaintiff may properly be mailed to Plaintiffs counsel. (Doc. 18, p. 2).

       [A] § 2412(d) fees award is payable to the litigant" and not the attorney

because the award may be subject to a Government offset to satisfy a pre-existing


debt that the litigant owes the United States." Astrue, 560 U.S. at 589. Accordingly,

the attorney's fees will be awarded and paid to Plaintiff, not his attorney, but may be

mailed to Plaintiffs counsel. See Collipzs v. Comm'r of Soc. See., No. CV 17-49-RLB,


2018 WL 2758256, at *2 (M.D. La. June 8, 2018).

      IV. CONCLUSION

      Accordingly,

      IT IS ORDERED that Plaintiffs Unopposed Motion For Attorney's Fees

Pursuant To The Equal Access To Justice Act (Doc. 17) is GRANTED.
        Case 3:19-cv-00400-BAJ-SDJ     Document 19    03/17/21 Page 4 of 4




      IT IS FURTHER ORDERED that the Commissioner of the Social Security

Administration shall send Plaintiffs counsel a check made payable to

Lisa Price Welch for attorney s fees in the amount of $5,670 pursuant to the Equal

Access to Justice Act.




                                                         /
                           Baton Rouge, Louisiana, this f ~^ day of March, 2021




                                     JUDGE BRIAN<A^ACKSON
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA




                                        4
